DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.
 	Claim 15 has been amended, claims 15-35 remain pending, and claims 21-35 are withdrawn from consideration in this application.
Terminal Disclaimer
The terminal disclaimer filed on 05/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/503400 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15, 16, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 17-21 of copending Application No. 17/485330 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed structure of the present invention may be wholly derived from the claimed subject matter of the co-pending application, as seen in the table below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
15/587499 Claims
17/48533 Claims
15
1, 6, 17
16
2, 7, 18
18
3, 8, 19
19
4, 9, 20
20
5, 10, 21


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urie et al. (US 2003/0074806), herein Urie, in view of Pundyk (US 8,523,629).
Regarding claim 15, Urie discloses an apparatus (sandal 10) for wearing on a foot, comprising a sole (sole 8) of the apparatus, the sole extends upward to form an interior wing (ankle post 52; wherein the wing is sandwiched between layers of the sole and adhesively attached to the sole); and a hook strap (strap 90) made of strapping connected to the interior wing and at least one other point on the sole (at ring 94) (paragraphs 0033-0035; Fig. 2, 3). 
Urie discloses that the strap 90 may be fastened to itself with a variety of different fasteners (paragraph 0035, lines 9-13), but does not specifically disclose a G-hook and a plurality of pockets. Pundyk teaches an apparatus including a strap fastener (attachment mechanism 66) including a G-hook (hook member 68), and strapping (strap 44) including a plurality of pockets (hook receiving panel 70) for receiving the G-hook, where moving the G-hook to a different pocket adjusts the fit of the apparatus (column 5, line 66-column 6, line 18; Fig. 1, 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a strap fastener including a G-hook and pockets, as taught by Pundyk, to the strap of Urie as this would be a simple substitution of one type of strap fastener for another, with the predictable result of providing a secure connection of the strap end to the strap.
Regarding claim 16, the G-hook would be attached to an end of the hook strap.
Regarding claim 17, Urie discloses that the hook strap is looped through a ring (ring 94).
Regarding claim 18, Urie discloses that the apparatus is a sandal.
Regarding claim 19, Pundyk teaches that the plurality of pockets are formed by stitching in a second piece of strapping on top of the hook strap (column 6, lines 58-60; Fig. 1, 2).
Regarding claim 20, the combination of Urie and Pundyk does not disclose the specific material of the G-hook. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the G-hook of plastic in order to use a material well known for making hooks which is inexpensive and sufficiently rigid.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 09/09/2021 have been fully considered but they are not persuasive. 
Applicant traverses the restriction requirement, “as the request for a terminal disclaimer for US Patent Application 16/503,400 demonstrates that the Patent Office sees a similarity of the claims and that no additional effort is required by the Examiner” (page 1 of Remarks). However, Application 16/503400 has a different set of claims than the instant invention. Further, as previously discussed, the claims of Groups I and II encompass several limitations not encompassed by Group III, including, an exterior sole wing, a mechanical ring, a toe lacing, a toe strap, a connector hook strap, a wing connection strap, and a heel strap. The search would require work beyond the search required for Group III, and the examination would further require art and rejections to be applied to the additional claim structure. Therefore there would be a serious burden for search and examination of all the claims.
Applicant argues that neither Urie nor Pundyk teach a sole extending upward to form an interior wing. However, the ankle post 52 of Urie is sandwiched between layers of the sole and adhesively attached to the sole, and therefore forms a component of the sole. The ankle post 52 further extends upward to form the interior wing, as seen in Fig. 2. 
It is noted that Applicant’s interior wing is also formed at least partially of a strap (webbing strap) attached between two layers of the sole (paragraphs 0004, 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/Primary Examiner, Art Unit 3732